 

Exhibit 10.2 

 

Amendment to CONVERTIBLE PROMISSORY NOTE

 

This Amendment to Convertible Promissory Note (this “Amendment”) is made and
entered into as of July 21, 2015 (the “Amendment Effective Date”) by and between
Global Defense & National Security Systems, Inc. (the “Company”), and Global
Defense & National Security Holdings LLC (the “Lender”). Capitalized terms used
in this Amendment but not defined herein shall have the meanings given in the
Note (as defined below).

 

Whereas: the Company previously issued a Convertible Promissory Note having an
initial principal amount of US$1,263,263 with an issuance date as of May 15,
2014 (the “Note”); and

 

Whereas: each of the Company and the Lender desires to amend certain terms of
the Note in accordance with the terms and provisions in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment, the parties agree as follows:

 

1.         Section 2 is hereby deleted in its entirety and the following is
substituted in lieu thereof:

 

“2.       This convertible promissory note (the “Note”) will be repaid in full
on the earlier of (1) October 24, 2015, or (2) immediately following the
consummation of the Company’s initial Business Combination (as defined in the
Company’s Amended and Restated Certificate of Incorporation) (the “Business
Combination Trigger”).”

 

2.         Except as modified by this Amendment, the terms and conditions of the
Note shall remain in full force and effect. This Amendment and the Note
(including the documents referred to herein and therein) represent the entire
understanding of the parties hereto with respect to the subject matter hereof
and thereof and supersede all prior agreements or understandings, oral or
written, with respect to the subject matter hereof and thereof. In the event of
any conflict between the terms and conditions of this Amendment and/or the Note
(including the documents referred to herein and therein), (a) to the extent the
conflicting provisions can reasonably be interpreted so that such provisions are
consistent with each other, such consistent interpretation shall prevail; and
(b) to the extent the preceding subsection (a) does not apply, the terms of this
Amendment shall control.

 

3.          This Amendment will be construed in accordance with and governed by
the laws of the state of Delaware.

 

[Signatures on the following page]

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the Amendment Effective Date.

 

GLOBAL DEFENSE & NATIONAL
SECURITY SYSTEMS, INC:   GLOBAL DEFENSE & NATIONAL
SECURITY HOLDINGS LLC:           By: Black Marlin Ltd, its Manager       By: /s/
Frederic Cassis     By: /s/ Damian Perl             Name: Frederic Cassis    
Name: Damian Perl             Title: Secretary     Title: Manager

 



  

2

 

